Case 1:20-cv-25022-KMM Document 95 Entered on FLSD Docket 03/22/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  GHADA OUEISS,

                 Plaintiff,                                    CASE NO.: 1:20-cv-25022-KMW
  v.

  MOHAMMED BIN SALMAN BIN
  ABDULAZIZ AL SAUD et al.

                    Defendants.
  -------------------------------------------------------
    DARKMATTER’S AND FAISAL AL BANNAI’S UNOPPOSED MOTION FOR LEAVE
            TO FILE A MOTION TO DISMISS WHICH EXCEEDS TWENTY PAGES

          Defendants DarkMatter and Faisal Al Bannai file this Unopposed Motion for Leave to

  File a Motion to Dismiss Which Exceeds Twenty Pages.

          1.     On December 9, 2020, Ms. Oueiss filed her complaint in this case [D.E. 1].

          2.     On January 26, 2021, DarkMatter and Mr. Al Bannai agreed to accept service of

  the complaint [D.E. 30]. Consequently, their response to the complaint is due on March 26,

  2021.

          3.     Rather than filing two separate briefs of up to twenty pages, DarkMatter and Mr.

  Al Bannai intend to file a single Motion to Dismiss the Complaint. Dark Matter and Mr. Al

  Bannai believe that a single brief will avoid duplication and increase efficiency.

          4.     In the motion, DarkMatter and Mr. Al Bannai intend to raise several defenses

  including lack of personal jurisdiction (as both are domiciled in the UAE and do not have

  jurisdictionally relevant contacts with Florida or the United States) and failure to state a claim

  upon which relief can be granted.
Case 1:20-cv-25022-KMM Document 95 Entered on FLSD Docket 03/22/2021 Page 2 of 3




           5.     To address all of the matters that are appropriate for the Court to consider on these

  issues, counsel for Dark Matter and Mr. Al Bannai request that the Court allow them file a

  memorandum of up to 30 pages rather than the 20 pages that Local Rule 7.1 generally allows.

           6.     Counsel for Ms. Oueiss has indicated that they do not oppose the request to file a

  brief of up to 30 pages.

           7.     For the foregoing reasons, Dark Matter and Mr. Al Bannai request that Court

  grant this Unopposed Motion for Leave to File a Motion to Dismiss Which Exceeds Twenty

  Pages.

                                 CERTIFICATE OF CONFERRAL
            Pursuant to Local Rule 7.1(a)(3), undersigned counsel hereby certifies that opposing
  counsel does not oppose the relief requested in this motion.

  Dated: March 22, 2021                         Respectfully submitted,
                                                         /s/ Stephen J. Binhak
                                                     Stephen J. Binhak
                                                     Fla. Bar No. 736491
                                                     binhaks@binhaklaw.com
                                                     The Law Office of Stephen James
                                                     Binhak, P.L.L.C.
                                                     1 SE 3rd Avenue, Suite 2600
                                                     Miami, Florida 33131
                                                     Tel: (305) 361-5500
                                                     Fax: (305) 428-9532
           Anthony T. Pierce (pro hac vice)            Natasha G. Kohne (pro hac vice)
           James E. Tysse (pro hac vice)               Akin Gump Strauss Hauer & Feld LLP
           Akin Gump Strauss Hauer & Feld LLP          580 California Street, Suite 1500
           2001 K Street N.W.                          San Francisco, CA 94104
           Washington, D.C. 20006                      Tel: (415) 765-9500
           Tel: (202) 887-4000                         Fax: (415) 765-9501
           Fax: (202) 887-4288                         nkohne@akingump.com
           apierce@akingump.com
           jtysse@akingump.com

           Attorneys for Defendants DarkMatter and Faisal Al Bannai
Case 1:20-cv-25022-KMM Document 95 Entered on FLSD Docket 03/22/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 22, 2021, I electronically filed the foregoing motion with

  the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record identified on the below Service List in the manner specified, either

  via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.

                                                              /s/ Stephen James Binhak
                                                             STEPHEN JAMES BINHAK
